REASONS FOR ALLOWANCE
1.	Claims 1-15 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
2.	Independent claim 1 is allowable over the cited art for reasons discloses below, the references cited are:
	Dobashi et al. (Pub. No. US 20170310851) teaches the edge intensity calculation unit 109 calculates a variance value of the processing target block. The variance value is obtained by calculating the sum of squares of numbers obtained by subtracting the average value of pixel values of the processing target block from pixel values of the respective pixels in the processing target block, and dividing the calculated sum by the number of pixels of the processing target block. Where the pixel value at coordinates (i, j) of a pixel in the processing target block is denoted by x_ij, the average value is denoted by xa, and the number of pixels is denoted by N, the variance value is obtained.

	Macciola et al. (Pub. No. US 20130182002) teaches determining a section oversaturation ratio for each section, each section oversaturation ratio comprising a 
However, The prior arts in the records alone or in combination fail to teach, receiving, for a given target in a given image, a plurality of annotations, each annotation indicating a range of pixels corresponding to the given target; computing a number of pixels in an intersection of the plurality of annotations; computing an average pixels on target (APOT) for the given target by computing, for each annotation, a number of pixels that corresponds to the given target and taking a mean of those numbers; computing a precision value of the plurality of annotations as the number of pixels in the intersection divided by the APOT.
	Independent claims 6 and 11, are allowed for the same reasons as claim 1.
	Dependent claims 2-5, 7-10 and 12-15 are allowed for being dependent on claims 1, 6, and 11. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666